PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QUALCOMM Incorporated
Application No. 16/229,159
Filed: 21 Dec 2018
For: RATE MATCHING FOR COORDINATED MULTIPOINT TRANSMISSION SCHEMES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the constructive petition under 37 CFR 1.78(c) and (e), filed June 8, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (ADS).

While applicant filed a petition under 37 CFR 1.78(c)/ Form PTO/SB/445 on June 8, 2022, a petition under 37 CFR 1.78(e) is necessary also because applicant did not timely present a proper claim to Application No. 13/351,156. The original ADS, filed December 21, 2018 listed the benefit information in incorrect order. Since the first link in the chain was flawed, the Office should not have entered the second link and mailed a corrected filing receipt on May 21, 2020.  The June 8, 2022 petition will be treated under 37 CFR 1.78(c) and (e).

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (1) and (3) above. 

With respect to (3) above:  An acceptable statement of delay is missing. Petitioner filed form PTO/SB/445, which is the form used when filing a petition under 37 CFR 1.78(c) to claim benefit of a prior filed provisional application. The statement printed on the form covers the provisional application applicant wishes to claim. However, petitioner must add a benefit claim to a nonprovisional application, as well. 
Please submit the following statement --“The entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.” It must be clear that the statement of delay covers both the nonprovisional application and the provisional application.	

In addition, since this petition was filed more than two years after the date the domestic benefit claim was due, the Office requires additional information regarding the delay.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

Petitioner must explain the delay between the date the benefit claim was due, April 21, 2019, and the date the benefit claim was filed.  

Petitioner must explain the delay in filing the initial petition pursuant to 37 CFR 1.78. Applicant filed a REQUEST FOR CORRECTION OF OFFICIAL FILING RECEIPT on May19, 2020. Applicant should have known there was a problem with the benefit information by late May 2020 when applicant received the May 21, 2020 corrected filing receipt, which did not list the provisional application - Application No. 61/433,448. What are the facts and circumstances that led to the discovery that the benefit information of record was flawed? Please explain the delay in filing the initial petition on June 8, 2022.

Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.


With respect to (1) above, please submit a legible version of the corrected ADS, filed June 8, 2022.  Assuming the content of the benefit chain in the June 8, 2022 ADS is the same as that submitted in the ADS, filed December 21, 2018, only with the order of entries switched: 

It is noted the issue fee was paid on June 28, 2022. No amendments are permitted after payment of the issue fee.

Applicant is informed that a certificate of correction will not be available to correct the benefit information once a patent issues due to the statutory framework shift that would occur if the proposed benefit information were properly presented and entered.  
  
The First-Inventor-To-File (FITF) provisions of the Leahy-Smith America Invents Act (AIA ) took effect on March 16, 2013. 35 U.S.C. 102 and 103 in effect before March 16, 2013 (pre-AIA  (FTI)) apply to applications filed before March 16, 2013, and continuations and divisionals of such applications. 35 U.S.C. 102 and 103 in effect on March 16, 2013, apply to any application that ever contains a claim that has an effective filing date on or after March 16, 2013. 35 U.S.C. 102(g) in effect before March 16, 2013, will apply if the application ever contains a claim that has an effective filing date before March 16, 2013.The above-identified application was filed after March 16, 2013 and has been examined under the FITF provisions of the AIA . Petitioner is seeking to add a benefit claim to applications filed prior to March 16, 2013. Further consideration/search would be required if a benefit claim listing a pre-AIA  application is entered. 

Applicant should consider filing a petition to withdraw from issue, a RCE, and a renewed petition under 37 CFR 1.78(c) and (e) accompanied by an ADS (complying with the provisions 37 CFR 1.76(b)(5)) to correct the reference, a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional, and an explanation of the entire delay in presenting a proper benefit claim and filing a grantable petition under 37 CFR 1.78(c) and (e). 

Alternatively, applicant may file a reissue application after the patent issues. As stated above, a certificate of correction will not be available.


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions 
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET